DETAILED ACTION
This office action is in response to amendments filed on 01/19/2021.
This application is examined under the first inventor to file provisions of the AIA .
Claim 1-20 are pending of which claims 1 and 14 are independent claims.
Claims 1, 14, and 16 are amended.

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at 
issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.

Claims 1, 3-6, 13, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox(hereinafter “Cox”) in view of US. Pub 20190349815 to Tiirola (hereinafter “Tiirola”).


Regarding claim 1: Cox discloses a method, comprising: receiving, by a processor of an apparatus in a first mode of operation, a wake-up signal (WUS) from a network( Cox, see paragraph[0111],if the WUS has been configured, the UE may determine whether the WUS timer has expired or a UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data); switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation( Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes), detecting, by the processor, a preamble in downlink (DL) transmissions from the network; and monitoring, by the processor responsive to detecting the preamble, a physical downlink control channel (PDCCH) to check for a transmission grant for the apparatus from the network(Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).

However, Cox does not explicitly teach wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. However, Tiirola in the same or similar field of endeavor teaches wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT (Tiirola, see paragraph [0003], LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel ( after preamble that facilitates resynchronization for COT to be exchanges, see paragraph [0066] and FIG. 5) , the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 3: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the receiving of the WUS comprises receiving the WUS which is carried in a licensed band by one or more existing channels. However, Tiirola in the same or similar field of endeavor teaches the method of Claim Tiirola, see paragraph [0003], LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 4: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the preamble carries information related to a channel occupancy Tiirola, see paragraph [0003], in LBT, instead of relying on a random number N of vacant subframes, network node or the UE can perform a single channel measurement in time intervals of 25 microseconds before an uplink transmission, for a physical uplink shared channel (PUSCH), LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time(COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions, UE uplink transmission using LBT within a network entity acquired COT may also be used in unlicensed fifth generation (5G) or New Radio (NR) technology).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation  (Tiirola; [abstract]).

Regarding claim 5: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 4, wherein the monitoring of the PDCCH comprises: identifying, based on the COT structure, one or more time periods inside the COT during which PDCCH monitoring or transmission of acknowledgement (ACK) or negative acknowledgement (NACK) is to be performed; and monitoring the PDCCH during the one or more identified time periods inside the COT, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on monitoring of the PDCCH without knowledge of the COT structure. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 4, wherein the monitoring of the PDCCH comprises: identifying, based on the COT structure, one or more time periods inside the COT during which PDCCH monitoring or transmission of acknowledgement (ACK) or negative acknowledgement (NACK) is to be Tiirola, see paragraph[0065], COT may involve frequency and/or time re-synchronization after successful bandwidth part (BWP) switching or the retuning of the radio frequency, after performing BWP adjustment, for example right before COT#2, the UE may receive downlink reference signals for its frequency and/or time fine tuning, the UE may use PDCCH and/or PDSCH DMRS for achieving the frequency and/or time synchronization required for PDCCH/PDSCH reception, and in some case, at least certain DMRS may be in a predefined location in frequency and time). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and  (Tiirola; [abstract]).

Regarding claim 6: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the WUS is specific to the apparatus, a group of user equipment (UEs) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated. However, Tiirola in the same or similar field of endeavor teaches the method of Claim 1, wherein the WUS is specific to the apparatus, a group of user equipment (UEs) to which the apparatus belongs, or a wireless communication cell with which the apparatus is associated (Tiirola, see paragraph [0112], a WUS resource may be configured for the UE or group of UEs via higher layer signaling, decoding the WUS may be computationally less complex than decoding the PDCCH and the process may only wake up the baseband processor when a WUS is detected, the WUS may comprise a sequence and may additionally include a payload). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it  (Tiirola; [abstract]).

Regarding claim 7: Cox discloses the method of Claim 6, wherein the network is in wireless communications with a plurality of user equipment (UEs) grouped into M-groups each comprising respective multiple UEs, wherein the WUS is specific to at least one of the M groups to which the apparatus belongs, wherein the WUS contains Mbits that indicate which one or more of the M-groups of UEs are to wake up to start preamble detection and PDCCH monitoring, and wherein M is a positive integer greater than 1 (Cox, see paragraphs[0129-0130], for WUS a new DCI format is used to handle both single UE and group of UEs, and the WUS may indicate a PDSCH without a PDCCH for the UE, the PDSCH can be unicast to a specific UE, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH).  

Regarding claim 8: Cox discloses the method of Claim 7, further comprising: receiving, by the processor via a higher-layer configuration, a group index via indicating to which one of the M-groups the apparatus belongs (Cox, see paragraph [0131], a set or a group of potential resource size, repetition levels (RLs) and TBS/MCS may exist for the PDSCH; the preamble may indicate one out of these candidates or group of candidates, e.g. via an index in the candidate set or group of candidates).  

Regarding claim 9: Cox discloses the method of Claim 1, further comprising: switching, by the processor, back to the first mode of operation from the second mode of operation responsive to receiving another WUS instructing entry into the first mode of operation(Cox, see paragraph [0132], the WUS preamble may be designed such that the wake-up receiver (which may be part of the processing circuitry) in the UE is able to distinguish when the WUS is present within a given time/frequency window of uncertainty, the design of the WUS may depend on the functional requirements of the WUS, i.e. a) whether or not the WUS is always sent during the wake-up epoch, b) whether or not the WUS provides synchronization and c) whether the WUS is used to further demodulate a payload).  

Regarding claim 10: Cox discloses the method of Claim 9, wherein the first mode of operation comprises a low-power mode or a sleep mode, and wherein the second mode operation comprises a normal operational mode in which the apparatus consumes more power than in the low-power mode or the sleep mode (Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes, if it so chooses see paragraph [0134]), if correlation is achieved, the UE may perform control channel processing. If correlation is not achieved, the UE may go back to sleep).  

Regarding claim 11: Cox discloses the method of Claim 1, further comprising: performing, by the processor, an uplink (UL) transmission responsive to receiving an UL transmission grant from the network; or performing, by the processor, a downlink (DL) transmission responsive to receiving a DL transmission grant from the network (Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).  

Regarding claim 12: Cox discloses the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot (Liu, see paragraph [0004], within  a slot allocated to a UE, receiving, by the network component, a discovery reference signal (DRS) from a network controller, wherein the network controller is in a switch-off transmission mode, the network component then performs measurements according to the DRS, and reports the measurements to a network associated with the network controller. In return, the network component receives a radio resource control (RRC) signaling from the network, the RRC signaling includes configuration information allowing a connection between the network component and the network controller, the network component then connects with the network controller in accordance with the configuration information).  



Regarding claim 13: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, further comprising: acknowledging, by the processor, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band. However, Tiirola in the same or similar field of endeavor teaches the Tiirola, see paragraph [0061-0062], a gNB, acquiring COT to perform LBT HARQ-ACK feedback, and the UEs performing radio frequency retuning may not transmit PUCCH during COT#1. The uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).

Regarding claim 14: Cox discloses an apparatus, comprising: a communication device which, during operation, wirelessly communicates with a network; and a processor coupled to the communication device such that, during operation, the processor performs operations comprising: receiving, via the communication device when in a first mode of operation, a wake-up signal (WUS) from a network Cox, see paragraph[0111],if the WUS has been configured, the UE may determine whether the WUS timer has expired or a UE discovers a PDCCH grant during PDCCH monitoring or if the UE is to transmit data); switching, responsive to receiving the WUS, to a second mode of operation from the first mode of operation (Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes) detecting, via the communication device, a preamble in downlink (DL) transmissions from the network; and monitoring, via the communication device responsive to detecting the preamble, a physical downlink control channel (PDCCH) to check for a transmission grant for the apparatus from the network, Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used, or a wireless communication cell with which the apparatus is associated Cox, see paragraphs[0129-0130], for WUS a new DCI format is used, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH).
   
However, Cox does not explicitly teach wherein the WUS is specific to the apparatus, a group of user equipment (UE) to which the apparatus belongs, and wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. However, Tiirola in the same or similar field of endeavor teaches However, Cox does not explicitly teach . However, Tiirola in the same or similar field of endeavor teaches wherein the WUS is specific to the apparatus, a group of user equipment (UE) to which the apparatus belongs (Tiirola, see paragraph [0112], a WUS resource may be configured for the UE or group of UEs via higher layer signaling, decoding the WUS may be computationally less complex than decoding the PDCCH and the process may only wake up the baseband processor when a WUS is detected, the WUS may comprise a sequence and may additionally include a payload), and wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT (Tiirola, see paragraph [0003], LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel ( after preamble that facilitates resynchronization for COT to be exchanges, see paragraph [0066] and FIG. 5) , the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user  (Tiirola; [abstract]).



Regarding claim 16: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the apparatus of Claim 14, wherein, in monitoring the PDCCH, the processor performs operations comprising: identifying, based on the COT structure, one or more time periods inside the COT during which PDCCH monitoring or transmission of acknowledgement (ACK) or negative acknowledgement (NACK) is to be performed; and monitoring the PDCCH during the one or more identified time periods inside the COT, wherein a time spent on monitoring of the PDCCH based on the structure of the COT is less than a time spent on Tiirola, see paragraph[0065] COT may involve frequency and/or time re-synchronization after successful bandwidth part (BWP) switching or the retuning of the radio frequency, after performing BWP adjustment, for example right before COT#2, the UE may receive downlink reference signals for its frequency and/or time fine tuning, the UE may use PDCCH and/or PDSCH DMRS for achieving the frequency and/or time synchronization required for PDCCH/PDSCH reception, and in some case, at least certain DMRS may be in a predefined location in frequency and time).  It would have been obvious to one with ordinary skill in the art at the time of the invention to combine  (Tiirola; [abstract]).

Regarding claim 17: Cox discloses the apparatus of Claim 14, wherein the network is in wireless communications with a plurality of user equipment (UEs) grouped into M-groups each comprising respective multiple UEs, wherein the WUS is specific to at least one of the M groups to which the apparatus belongs, wherein the WUS contains Mbits that indicate which one or more of the M-groups of UEs are to wake up to start preamble detection and PDCCH monitoring, wherein M is a positive integer greater than 1 (Cox, see paragraphs[0129-0130], for WUS a new DCI format is used to handle both single UE and group of UEs, and the WUS may indicate a PDSCH without a PDCCH for the UE, the PDSCH can be unicast to a specific UE, and the PDSCH can be multicast to a group of UEs, a new 24-bit or shorter (e.g., 16-bit) WU-RNTI can be defined to scramble the CRC of the payload carried in the PDSCH), and wherein the processor further performs operations comprising: receiving, by the processor via a higher-layer configuration, a group index via indicating to which one of the M-groups the apparatus belongs(Cox, see paragraph [0131], a set or a group of potential resource size, repetition levels (RLs) and TBS/MCS may exist for the PDSCH; the preamble may indicate one out of these candidates or group of candidates, e.g. via an index in the candidate set or group of candidates ).  

Regarding claim 18: Cox discloses the apparatus of Claim 14, wherein the processor further performs operations comprising one or more of: switching back to the first mode of operation from the second mode of operation responsive to receiving another WUS instructing entry into the first mode of operation, wherein the first mode of operation comprises a low-power mode or a sleep mode, and wherein the second mode operation comprises a normal operational mode in which the apparatus consumes more power than in the low-power mode or the sleep mode(Cox, see paragraph [0136],  a WUS (or a go-to-sleep signal) may be sent at some fixed duty cycle, namely the wake-up epoch and at a fixed time/frequency location within the desired bandwidth, in a first case, a 1-bit WUS may be used with the existing DL synchronization, the 1-bit WUS may be associated with the DTX mode, i.e., only sent when a paging or DL control channel message is to be present, processing of the WUS may be limited to comparing the WUS with an existing hypothesis of the preamble( i.e., the wake-up signal preamble to be detected even when the preamble is not sent at every wake-up epoch, this allows the network to re-use the resource for other purposes, if it so chooses see paragraph [0134]), if correlation is achieved, the UE may perform control channel processing. If correlation is not achieved, the UE may go back to sleep).  

Regarding claim 19: Cox discloses the apparatus of Claim 14, wherein the processor further performs operations comprising: performing, via the communication device, an uplink (UL) transmission responsive to receiving an UL transmission grant from the network; or performing, via the communication device, a downlink (DL) transmission responsive to receiving a DL transmission grant from the network(Cox, see paragraphs [0217-0218], for monitoring the control channel (PDCCH) for a possible downlink grant or a control message is an expensive operation in terms of energy consumption, particularly when in most cases, there is no downlink grant or control message contained within the control channel for the UE, and to reduce this energy consumption, a WUR may be used).  
  

Regarding claim 20: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the apparatus of Claim 14, wherein the processor further performs operations comprising either:   acknowledging, via the communication device, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot; or acknowledging, via the communication device, to the network receipt of the WUS using a physical uplink control channel (PUCCH) in a licensed band. However, Tiirola in the same or similar field of endeavor teaches the apparatus of Claim 14, wherein the processor further performs operations comprising either:   acknowledging, via the communication device, to the network receipt of the WUS using a last symbol of a discovery reference signal (DRS) carrying slot; or Tiirola, see paragraph[0061-0062], a gNB, acquiring COT to perform LBT HARQ-ACK feedback, and the UEs performing radio frequency retuning may not transmit PUCCH during COT#1. The uplink control information (UCI) related to COT#1, such as HARQ-ACK, may be conveyed in another COT, for example COT#2, via another short PUCCH and/or via another UCI container triggered by the uplink grant). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]).


Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox (hereinafter “Cox”) in view of US. Pub. 20140334320 to Liu (hereinafter “Liu”).

Regarding claim 2: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation. However, Cox does not explicitly teach the method of Claim 1, wherein the receiving of the WUS comprises receiving a discovery reference signal (DRS) in which the WUS is embedded. However, Liu in the same or similar field of endeavor teaches the method of Claim 1, wherein the receiving of the WUS comprises receiving a discovery reference signal (DRS) in which the WUS is embedded (Liu, see paragraph [0069], when the UE is served by a first cell, the UE can perform downlink measurements based on a second cell discovery reference signal (DRS) or other DL reference signal transmissions).  In view of the above, having the method of Cox and then given the well-established teaching of Tiirola, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Tiirola as modified by Liu within the system of Cox because it would allow the network to receive measurement reports from the UE. .

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over US. Pub. 20200029302 to Cox (hereinafter “Cox”) in view of US. Pub. 20190349815 to Tiirola (hereinafter “Tiirola”) and the combination of Cox and Tiirola is further combined with US. Pub. 20140334320 to Liu (hereinafter “Liu”).

Regarding claim 15: Cox discloses switching, by the processor responsive to receiving the WUS, to a second mode of operation from the first mode of operation.  However, Cox does not explicitly teach the apparatus of Claim 14, wherein, receiving the WUS which is carried in a licensed band by one or more existing channels. However, Tiirola in the same or similar field of endeavor teaches the apparatus of Claim 14, wherein, receiving the WUS which is carried in a licensed band by one or more existing channels (Tiirola, see paragraph [0003] LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time(COT) of the network entity with the UE, once eNB has obtained access to the channel, the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions). It would have been obvious to one with ordinary skill in the art at the time of the invention to combine the teaching of Tiirola into Cox’s system/method because it would allow determining at a user equipment a need for retuning a radio frequency based on a received downlink transmission bandwidth.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reuse of frequency by retuning at the user equipment the radio frequency at the determined time and transmitting data from the user equipment to a network entity using the retuned radio frequency (Tiirola; [abstract]). However, Cox does not explicitly teach in receiving the WUS, the processor performs operations comprising either:   receiving a discovery reference signal (DRS) in which the WUS is embedded. However, Liu in the same or similar field of endeavor teaches in receiving the WUS, the processor performs operations comprising either:   receiving a discovery reference signal (DRS) in which the WUS is embedded(Liu, see paragraph[0069], when the UE is served by a first cell, the UE can perform downlink measurements based on a second cell discovery reference signal (DRS) or other DL reference signal transmissions).In view of the above, having the method of Cox and then given the well-established teaching of Tiirola, it would have been obvious to one having ordinary skill in the art at the time the invention was made to employ the teachings of Tiirola  as modified by Liu within the system of Cox  because it would allow the network  to receive  measurement reports from the UE. Furthermore, both references deal with same field of endeavor, thus modification of Cox  by Tiirola  as modified by Liu  would allow the network  to configure UE-specific information for the UE directly and save additional configuration steps, reducing the transition time  as disclosed in Liu para 0069.
Response to Arguments

Applicant's arguments filed 01/13/2021 have been fully considered but they are not persuasive. See below:

1. Applicant argues that there does not appear to be any disclosure, whether explicit or implicit, in Cox that the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. Therefore, Claim 1, as amended, is allowable over the prior art including Cox. Accordingly, it is respectfully requested that the rejection of Claim 1 under 35 U.S.C. § 102(a) (2) be withdrawn. 

Examiner respectfully disagrees with applicant, COT exchange when synchronization created between eNB and UE using a preamble is taught by the secondary reference Tiirola. This means synchronization opens the line for the two end points to communicate. Claim 1 is now rejected under 35 U.S.C. 103, see the office action.

Applicant argues that insofar as each of Claims 7 - 12 ultimately depends upon Claim 1, each of Claims 7 - 12 is allowable for its dependency upon an allowable base claim and because of the unique features it recites. 

Examiner respectfully indicates previously claims 7-12 are rejected under 35 U.S.C. 102 because the parent claim 1 is also rejected under 35 U.S.C. 102. Now the claims are rejected under 35 U.S.C. 103 and   applicant is directed to the office action.


Applicant argues that  there does not appear to be teaching or suggestion in the purported combination of Cox and Tiirola of a method performed by a UE that involves, among other features: 
* receiving, in a first mode of operation, a wake-up signal (WUS) from a network; 
* switching, responsive to receiving the WUS, to a second mode of operation from the first mode of operation; 

 * monitoring, responsive to detecting the preamble, a physical downlink control channel (PDCCH) to check for a transmission grant for the apparatus from the network, * wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. 

Examiner respectfully disagrees with applicant because claim 1 and its dependents( some) don’t claim COX as limitation and see the office action.  Also, Examiner respectfully disagrees with applicant, COT exchange after synchronization created between eNB and UE using a preamble  is taught by the secondary reference Tiirola. For more information, applicant is directed to the office action.


Applicant argues that a preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. In view of current amendment to Claim 14, it is respectfully submitted that Claim 14 is patentable over the prior art as the prior art fails to teach or suggest all the limitations of Claim 14 viewed as a whole. That is, Cox and Tiirola, whether individually or combined, fail to teach or suggest all the limitations of Claim 14 viewed as a whole, for reasons similar to those presented above with respect to Claim 1 although Claims 1 and 14 differ in scope. For instance, there does not appear to be any disclosure, whether explicit or implicit, in the purported combination of 
* receiving, in a first mode of operation, a wake-up signal (WUS) from a network; 
* switching, responsive to receiving the WUS, to a second mode of operation from the first mode of operation; 
* detecting a preamble in downlink (DL) transmissions from the network; and * monitoring, responsive to detecting the preamble, a physical downlink control channel (PDCCH) to check for a transmission grant for the apparatus from the network, * wherein the preamble carries information related to a channel occupancy time (COT) structure and a beginning of a COT. 

Examiner respectfully would like to clear the confusion about COT, it is a time during which the said UE uses the channel for transmission but before transmission there must be synchronization or resynchronization between a UE and an ENB and this job of synchronization or resynchronization is done by preamble and Tiirola US. Pub. Tiirola in paragraph [0003] discloses LBT may be performed when a network entity, such as an eNB, shares the channel occupancy time (COT) of the network entity with the UE, once eNB has obtained access to the channel (after preamble that facilitates resynchronization for COT to be exchanges, see paragraph [0066] and FIG. 5) , the eNB allows one or more UEs to use a portion of the channel occupancy time for uplink transmissions, and for this reason  Claim 14, as amended, is not allowable over Cox and Tiirola and also claim 2 is rejected for the same reason that Tiirola teaches COT as well as preamble involvements in setting a COT interval for a UE.

 Examiner respectfully disagrees with applicant regarding WUS, Tiirola in paragraph [0112] teaches a WUS resource may be configured for the UE or group of UEs via higher layer signaling, decoding the WUS may be computationally less complex than decoding the PDCCH and the process may only wake up the baseband processor when a WUS is detected, the WUS may comprise a sequence and may additionally include a payload, and also the primary prior art COX in paragraphs 0111, 0136, 0217-0218 teaches WUS, see the office action.
 
Applicant argues that there does not appear to be teaching or suggestion in the purported combination of Cox, Tiirola and Liu of a method performed by a UE that involves, among other features: 
* receiving, in a first mode of operation, a wake-up signal (WUS) from a network; 
* switching, responsive to receiving the WUS, to a second mode of operation from the first mode of operation; 
* detecting a preamble in downlink (DL) transmissions from the network; and * monitoring, responsive to detecting the preamble, a physical downlink control channel (PDCCH) to check for a transmission grant for the apparatus from the network.

Examiner respectfully disagrees with applicant because the argument present actually disclosed by the office action, and applicant is directed to the office action.
 
 

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated 


/Debebe Asefa/
Examiner, Art Unit 2476



/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477